           Case 3:17-cr-00533-EMC Document 1709 Filed 04/30/21 Page 1 of 4




1    JOHN T. PHILIPSBORN - SBN 83944
     Law Offices of JOHN T. PHILIPSBORN
2    507 Polk Street, Suite 350
     San Francisco, CA 94102
3    (415) 771-3801
     jphilipsbo@aol.com
4
     MARTÍN ANTONIO SABELLI - SBN 164772
5    Law Offices of MARTIN SABELLI
     740 Noe Street
6    San Francisco, CA 94114-2923
7    (415) 298-8435
     msabelli@sabellilaw.com
8
     K. ALEXANDRA McCLURE – SBN 189679
9    Law Office of ALEXANDRA McCLURE
     214 Duboce Ave
10   San Francisco, CA 94103-1008
     (415) 814-3397
11   alex@alexmcclurelaw.com
12   Attorneys for BRIAN WAYNE WENDT
13
14                          IN THE UNITED STATES DISTRICT COURT
15                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
16                                SAN FRANCISCO DIVISION
17   UNITED STATES OF AMERICA,                    Case No. CR-17-00533-EMC
18           Plaintiff,
19                                                FIRST AMENDED BRIAN WENDT
     vs.                                          MOTION TO EXTEND TIME TO
20                                                FILE MOTIONS TO SUPPRESS
     JONATHAN JOSEPH NELSON, et al.,              EVIDENCE; SUPPORTING
21                                                DECLARATION OF COUNSEL
             Defendants.
22
                                                  Date: To be set by the Court
23                                                Dept: The Honorable Edward M. Chen
24   TO THIS HONORABLE COURT; TO COUNSEL FOR THE GOVERNMENT; TO
25   ALL DEFENSE COUNSEL:
26           BRIAN WENDT, through his lawyers, moves this Court for an order extending
27   the deadline for filing motions to suppress evidence which are currently due on May 3,
28   2021. (Doc 1582, Minutes of March 24, 2021 hearing at page 5.) He requests that the
       FIRST AMENDED MOTION TO EXTEND TIME TO FILE MOTIONS TO SUPPRESS EVIDENCE;
                         SUPPORTING DECLARATION OF COUNSEL
                                          1
        Case 3:17-cr-00533-EMC Document 1709 Filed 04/30/21 Page 2 of 4




1    setting of a new date be discussed at the hearing set for May 14, 2021, given that several
2    defense counsel for Mr. Wendt’s co-defendants are asking for more time to file such a
3    motion. The basis for this motion is as follows:
4           1.      The need for Mr. Wendt to file for an extension of time for the filing of
5    motions to suppress has been made counsel for Mr. Wendt’s co-defendants. Mr. Nelson,
6    Mr. Ott, Mr. Lyles, Mr. Diaz, Mr. Ranieri, and Mr. Hefferman have reported through
7    their counsel that they too agree that more time is needed for the preparation of motions
8    to suppress so that they can ensure that they have been able to consider suppression
9    issues in their cases.
10          2.      As a result of the hearing of March 24, 2021, undersigned counsel
11   Philipsborn, who had assumed responsibility for the main defense CAST briefing and for
12   Phase Three Daubert briefing related to alleged blood evidence in the Fresno Clubhouse
13   (which was heard on March 24), then assumed primary responsibility for briefing
14   discovery issues that were heard by Judge Beeler on April 15, 2021, and for the filing of
15   the Wendt severance motion in advance of the April 29, 2021 due date. At this point,
16   Ms. McClure is still reviewing discovery in this matter and Mr. Sabelli is limited in what
17   he can devote his time to given case management processes put in place during
18   discussions with the Court’s CJA lawyer;
19          3.      Pursuant to case management and funding-related communications and
20   orders that are maintained under seal under 18 U.S.C. § 3006A, the Wendt defense has
21   been transitioning lead counsel Martín Sabelli out of the role that he occupied since 2017,
22   which has resulted in transitions in case assignments and workload for undersigned
23   Philipsborn and newly appointed co-counsel Alex McClure;
24          4.      Counsel for Mr. Wendt have been unable to meet with their client since a
25   point in March of 2020; episodically throughout 2021, Mr. Wendt’s jail unit at Santa Rita
26   has been placed in quarantine, reducing the opportunity for attorney-client meetings even
27   further and delaying necessary discussions about litigation and trial preparation;
28          5.      While the Government has decided to not introduce the fruit of one of the

       FIRST AMENDED MOTION TO EXTEND TIME TO FILE MOTIONS TO SUPPRESS EVIDENCE;
                         SUPPORTING DECLARATION OF COUNSEL
                                          2
        Case 3:17-cr-00533-EMC Document 1709 Filed 04/30/21 Page 3 of 4




1    searches involving Mr. Wendt (related to a car stop in Minnesota), the defense continues
2    to review recent discovery, including discovery provided in mid-March 2021, in part to
3    assess the constitutional validity and legality of warrants issued that resulted in other
4    searches pertinent to Mr. Wendt, including but not limited to consideration of whether
5    there are Franks v. Delaware, 438 U.S. 154 (1978) issues relating to a search of a
6    residence that Mr. Wendt is alleged to have been occupying with another individual in
7    Tulare, California in November 2017;
8           6.      Mr. Wendt and his lawyers would benefit from being able to discuss certain
9    aspects of the discovery that are covered by AEO orders in analyzing searches that
10   occurred particularly in 2017. The Wendt defense is preparing and readying to file a
11   motion seeking greater access to discovery materials currently covered by AEO
12   protections, particularly given the highly limited opportunity for attorney-client
13   consultations that Mr. Wendt has under current circumstances.
14          The Wendt defense will file a motion focused on the AEO issues no later than
15   May 7, 2021.
16          This motion is based on the record in this case; the Court’s scheduling orders and
17   directives of March 24, 2021; the above statement of this motion; the supporting
18   declaration of counsel; and will be based on further arguments and information supplied
19   to the Court at the time of any hearing on this motion.
20          //
21          //
22          //
23          //
24          //
25          //
26          //
27          //
28          //

       FIRST AMENDED MOTION TO EXTEND TIME TO FILE MOTIONS TO SUPPRESS EVIDENCE;
                         SUPPORTING DECLARATION OF COUNSEL
                                          3
        Case 3:17-cr-00533-EMC Document 1709 Filed 04/30/21 Page 4 of 4




1    Dated: April 30, 2021                      Respectfully Submitted,
2                                               JOHN T. PHILIPSBORN
                                                MARTIN ANTONIO SABELLI
3                                               K. ALEXANDRA McCLURE
4
                                                  /s/ John T. Philipsborn
5                                               JOHN T. PHILIPSBORN
                                                Attorney for Brian Wayne Wendt
6
7                                                /s/ Martín A. Sabelli
8                                               MARTIN ANTONIO SABELLI
                                                Attorney for Brian Wayne Wendt
9
10                                          /s/ Alexandra McClure
                                           K. ALEXANDRA McCLURE
11                                         Attorney for Brian Wayne Wendt
                                                ISTRIC
12                                        TES D          TC
                                        TA



                                                                  O
13
                                   S




                                                                   U
                                  ED




                                                                    RT
14
                                                       TED
                              UNIT




                                                GRAN
15

                                                                        R NIA
16                                                             en
                                                        d M. Ch
                              NO




                                                    dwar
                                            Judge E
                                                                        FO
17
                                  RT




                                                                    LI


18
                                       ER
                                   H




                                                                  A




          DATED: April 30, 2021             N                       C
                                                              F
19                                              D IS T IC T O
                                                      R
20
21
22
23
24
25
26
27
28

       FIRST AMENDED MOTION TO EXTEND TIME TO FILE MOTIONS TO SUPPRESS EVIDENCE;
                         SUPPORTING DECLARATION OF COUNSEL
                                          4
